 1   PAUL B. BEACH, State Bar No. 166265
 2
     DENNIS M. GONZALES, State Bar No. 59414
     RAYMOND W. SAKAI, State Bar No. 193507
 3   rsakai@lbaclaw.com
     EMILY B. SUHR, State Bar No. 306658
 4   esuhr@lbaclaw.com
     LAWRENCE BEACH ALLEN & CHOI, PC
 5   100 West Broadway, Suite 1200
     Glendale, California 91210-1219
 6   Telephone No. (818) 545-1925
     Facsimile No. (818) 545-1937
 7
 8   Attorneys for Defendants
     County of Los Angeles, Dr. Timothy Belavich, and Trieste Turner
 9
10
                             UNITED STATES DISTRICT COURT
11
                           CENTRAL DISTRICT OF CALIFORNIA
12
13
     LESLIE GILBERT, individually and as )         Case No. 2:19-cv-08599 MWF(RAOx)
14                                       )
     successor in interest to SCOTT      )         Magistrate Judge Rozella A. Oliver
15   THOMAS GILBERT, Decedent, and )
     GREG GILBERT,                       )
16                                       )         [PROPOSED] STIPULATED
                                         )         PROTECTIVE ORDER1
17                Plaintiff,             )
                                         )
18         vs.                           )
                                         )
19   COUNTY OF LOS ANGELES, et al, )
                                         )
20                Defendants.            )
                                         )
21                                       )
22
     1.     A. PURPOSES AND LIMITATIONS
23
            Discovery in this action is likely to involve production of confidential,
24
     proprietary or private information for which special protection from public
25
     disclosure and from use for any purpose other than prosecuting this litigation may
26
27
28
     1
      This Stipulated protective Order is substantially based on the model protective
     order provided under Magistrate Judge Rozella A. Oliver’s Procedures.
                                               1
     GILBERT\ STIPULATED PROTECTIVE ORDER
 1   be warranted. Accordingly, the parties hereby stipulate to and petition the Court
 2   to enter the following Stipulated Protective Order. The parties acknowledge that
 3   this Order does not confer blanket protections on all disclosures or responses to
 4   discovery and that the protection it affords from public disclosure and use extends
 5   only to the limited information or items that are entitled to confidential treatment
 6   under the applicable legal principles.
 7
 8          B. GOOD CAUSE STATEMENT
 9          This action is likely to involve criminal investigation materials, police
10   reports, confidential informant information, medical records, financial materials,
11   peace officer personnel materials, and other private and confidential materials for
12   which special protection from public disclosure and from use for any purpose
13   other than prosecution of this action is warranted. Such confidential materials and
14   information consist of, among other things, confidential witness information,
15   investigation techniques, private medical records, confidential peace officer
16   personnel records, information implicating privacy rights of third parties,
17   financial records, personal information, and information otherwise generally
18   unavailable to the public, or which may be privileged or otherwise protected from
19   disclosure under state or federal statutes, court rules, case decisions, or common
20   law.
21          Accordingly, to expedite the flow of information, to facilitate the prompt
22   resolution of disputes over confidentiality of discovery materials, to adequately
23   protect information the parties are entitled to keep confidential, to ensure that the
24   parties are permitted reasonable necessary uses of such material in preparation for
25   and in the conduct of trial, to address their handling at the end of the litigation,
26   and serve the ends of justice, a protective order for such information is justified in
27   this matter. It is the intent of the parties that information will not be designated as
28   confidential for tactical reasons and that nothing be so designated without a good

                                                2
     GILBERT\ STIPULATED PROTECTIVE ORDER
 1   faith belief that it has been maintained in a confidential, non-public manner, and
 2   there is good cause why it should not be part of the public record of this case.
 3
 4   C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 5          The parties further acknowledge, as set forth in Section 12.3, below, that this
 6   Stipulated Protective Order does not entitle them to file confidential information
 7   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 8   and the standards that will be applied when a party seeks permission from the court
 9   to file material under seal.
10          There is a strong presumption that the public has a right of access to judicial
11   proceedings and records in civil cases. In connection with non-dispositive motions,
12   good cause must be shown to support a filing under seal. See Kamakana v. City and
13   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
14   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
15   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
16   require good cause showing), and a specific showing of good cause or compelling
17   reasons with proper evidentiary support and legal justification, must be made with
18   respect to Protected Material that a party seeks to file under seal. The parties’ mere
19   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
20   without the submission of competent evidence by declaration, establishing that the
21   material sought to be filed under seal qualifies as confidential, privileged, or
22   otherwise protectable—constitute good cause.
23          Further, if a party requests sealing related to a dispositive motion or trial,
24   then compelling reasons, not only good cause, for the sealing must be shown, and
25   the relief sought shall be narrowly tailored to serve the specific interest to be
26   protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
27   2010). For each item or type of information, document, or thing sought to be filed
28   or introduced under seal in connection with a dispositive motion or trial, the party

                                                3
     GILBERT\ STIPULATED PROTECTIVE ORDER
 1   seeking protection must articulate compelling reasons, supported by specific facts
 2   and legal justification, for the requested sealing order. Again, competent evidence
 3   supporting the application to file documents under seal must be provided by
 4   declaration.
 5          Any document that is not confidential, privileged, or otherwise protectable in
 6   its entirety will not be filed under seal if the confidential portions can be redacted. If
 7   documents can be redacted, then a redacted version for public viewing, omitting
 8   only the confidential, privileged, or otherwise protectable portions of the document,
 9   shall be filed. Any application that seeks to file documents under seal in their
10   entirety should include an explanation of why redaction is not feasible.
11
12   2.      DEFINITIONS
13          2.1 Action: this pending federal lawsuit
14          2.2 Challenging Party: a Party or Non-Party that challenges the
15   designation of information or items under this Order.
16          2.3 “CONFIDENTIAL” Information or Items: information (regardless of
17   how it is generated, stored or maintained) or tangible things that qualify for
18   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
19   the Good Cause Statement.
20          2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
21   their support staff).
22          2.5 Designating Party: a Party or Non-Party that designates information or
23   items that it produces in disclosures or in responses to discovery as
24   “CONFIDENTIAL.”
25          2.6 Disclosure or Discovery Material: all items or information, regardless
26   of the medium or manner in which it is generated, stored, or maintained
27   (including, among other things, testimony, transcripts, and tangible things), that
28   are produced or generated in disclosures or responses to discovery in this matter.

                                                4
     GILBERT\ STIPULATED PROTECTIVE ORDER
 1          2.7 Expert: a person with specialized knowledge or experience in a matter
 2   pertinent to the litigation who has been retained by a Party or its counsel to serve
 3   as an expert witness or as a consultant in this Action.
 4          2.8 House Counsel: attorneys who are employees of a party to this Action.
 5   House Counsel does not include Outside Counsel of Record or any other outside
 6   counsel.
 7          2.9 Non-Party: any natural person, partnership, corporation, association or
 8   other legal entity not named as a Party to this action.
 9          2.10 Outside Counsel of Record: attorneys who are not employees of a
10   party to this Action but are retained to represent or advise a party to this Action
11   and have appeared in this Action on behalf of that party or are affiliated with a
12   law firm that has appeared on behalf of that party, and includes support staff.
13          2.11 Party: any party to this Action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and
15   their support staffs).
16          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this Action.
18          2.13 Professional Vendors: persons or entities that provide litigation
19   support services (e.g., photocopying, videotaping, translating, preparing exhibits
20   or demonstrations, and organizing, storing, or retrieving data in any form or
21   medium) and their employees and subcontractors.
22          2.14 Protected Material: any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL.”
24          2.15 Receiving Party: a Party that receives Disclosure or Discovery
25   Material from a Producing Party.
26   ///
27   ///
28   ///

                                                5
     GILBERT\ STIPULATED PROTECTIVE ORDER
 1   3.     SCOPE
 2          The protections conferred by this Stipulation and Order cover not only
 3   Protected Material (as defined above), but also (1) any information copied or
 4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 5   compilations of Protected Material; and (3) any testimony, conversations, or
 6   presentations by Parties or their Counsel that might reveal Protected Material.
 7   Any use of Protected Material at trial shall be governed by the orders of the
 8   trial judge. This Order does not govern the use of Protected Material at trial.
 9
10   4.     DURATION
11          Once the case proceeds to trial, information that was designated as
12   CONFIDENTIAL or maintained pursuant to this protective order used or
13   introduced as an exhibit at trial becomes public and will be presumptively
14   available to all members of the public, including the press, unless compelling
15   reasons supported by specific factual findings to proceed otherwise are made to
16   the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
17   (distinguishing “good cause” showing for sealing documents produced in
18   discovery from “compelling reasons” standard when merits-related documents are
19   part of court record). Accordingly, the terms of this protective order do not extend
20   beyond the commencement of the trial.
21
22   5.     DESIGNATING PROTECTED MATERIAL
23          5.1 Exercise of Restraint and Care in Designating Material for Protection.
24   Each Party or Non-Party that designates information or items for protection under
25   this Order must take care to limit any such designation to specific material that
26   qualifies under the appropriate standards. The Designating Party must designate
27   for protection only those parts of material, documents, items or oral or written
28   communications that qualify so that other portions of the material, documents,

                                               6
     GILBERT\ STIPULATED PROTECTIVE ORDER
 1   items or communications for which protection is not warranted are not swept
 2   unjustifiably within the ambit of this Order.
 3          Mass, indiscriminate or routinized designations are prohibited.
 4   Designations that are shown to be clearly unjustified or that have been made for
 5   an improper purpose (e.g., to unnecessarily encumber the case development
 6   process or to impose unnecessary expenses and burdens on other parties) may
 7   expose the Designating Party to sanctions.
 8          If it comes to a Designating Party’s attention that information or items that
 9   it designated for protection do not qualify for protection, that Designating Party
10   must promptly notify all other Parties that it is withdrawing the inapplicable
11   designation.
12          5.2 Manner and Timing of Designations. Except as otherwise provided in
13   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
14   stipulated or ordered, Disclosure or Discovery Material that qualifies for
15   protection under this Order must be clearly so designated before the material is
16   disclosed or produced.
17          Designation in conformity with this Order requires:
18          (a) for information in documentary form (e.g., paper or electronic
19   documents, but excluding transcripts of depositions or other pretrial or trial
20   proceedings), that the Producing Party affix at a minimum, the legend
21   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
22   contains protected material. If only a portion of the material on a page qualifies
23   for protection, the Producing Party also must clearly identify the protected
24   portion(s) (e.g., by making appropriate markings in the margins).
25          A Party or Non-Party that makes original documents available for
26   inspection need not designate them for protection until after the inspecting Party
27   has indicated which documents it would like copied and produced. During the
28   inspection and before the designation, all of the material made available for

                                               7
     GILBERT\ STIPULATED PROTECTIVE ORDER
 1   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
 2   identified the documents it wants copied and produced, the Producing Party must
 3   determine which documents, or portions thereof, qualify for protection under this
 4   Order. Then, before producing the specified documents, the Producing Party must
 5   affix the “CONFIDENTIAL legend” to each page that contains Protected
 6   Material. If only a portion of the material on a page qualifies for protection, the
 7   Producing Party also
 8          (b) for testimony given in depositions that the Designating Party identifies
 9   the Disclosure or Discovery Material on the record, before the close of the
10   deposition all protected testimony.
11          (c) for information produced in some form other than documentary and for
12   any other tangible items, that the Producing Party affix in a prominent place on
13   the exterior of the container or containers in which the information is stored the
14   legend “CONFIDENTIAL.” If only a portion or portions of the information
15   warrants protection, the Producing Party, to the extent practicable, shall identify
16   the protected portion(s).
17          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
18   failure to designate qualified information or items does not, standing alone, waive
19   the Designating Party’s right to secure protection under this Order for such
20   material. Upon timely correction of a designation, the Receiving Party must make
21   reasonable efforts to assure that the material is treated in accordance with the
22   provisions of this Order.
23
24   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
25          6.1 Timing of Challenges. Any Party or Non-Party may challenge a
26   designation of confidentiality at any time that is consistent with the Court’s
27   Scheduling Order.
28          6.2 Meet and Confer. The Challenging Party shall initiate the dispute

                                               8
     GILBERT\ STIPULATED PROTECTIVE ORDER
 1   resolution process under Local Rule 37.1 et seq.
 2          6.3 The burden of persuasion in any such challenge proceeding shall be on
 3   the Designating Party. Frivolous challenges, and those made for an improper
 4   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 5   parties) may expose the Challenging Party to sanctions. Unless the Designating
 6   Party has waived or withdrawn the confidentiality designation, all parties shall
 7   continue to afford the material in question the level of protection to which it is
 8   entitled under the Producing Party’s designation until the Court rules on the
 9   challenge.
10
11   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
12          7.1 Basic Principles. A Receiving Party may use Protected Material that is
13   disclosed or produced by another Party or by a Non-Party in connection with this
14   Action only for prosecuting, defending or attempting to settle this Action. Such
15   Protected Material may be disclosed only to the categories of persons and under
16   the conditions described in this Order. When the Action has been terminated, a
17   Receiving Party must comply with the provisions of section 13 below (FINAL
18   DISPOSITION).
19          Protected Material must be stored and maintained by a Receiving Party at a
20   location and in a secure manner that ensures that access is limited to the persons
21   authorized under this Order.
22          7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
23   otherwise ordered by the court or permitted in writing by the Designating Party, a
24   Receiving Party may disclose any information or item designated
25   “CONFIDENTIAL” only to:
26          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
27   as employees of said Outside Counsel of Record to whom it is reasonably
28   necessary to disclose the information for this Action;

                                               9
     GILBERT\ STIPULATED PROTECTIVE ORDER
 1          (b) the officers, directors, and employees (including House Counsel) of
 2   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 3          (c) Experts (as defined in this Order) of the Receiving Party to whom
 4   disclosure is reasonably necessary for this Action and who have signed the
 5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6          (d) the court and its personnel;
 7          (e) court reporters and their staff;
 8          (f) professional jury or trial consultants, mock jurors, and Professional
 9   Vendors to whom disclosure is reasonably necessary for this Action and who
10   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11          (g) the author or recipient of a document containing the information or a
12   custodian or other person who otherwise possessed or knew the information;
13          (h) during their depositions, witnesses, and attorneys for witnesses, in the
14   Action to whom disclosure is reasonably necessary provided: (1) the deposing
15   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
16   they will not be permitted to keep any confidential information unless they sign
17   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
18   otherwise agreed by the Designating Party or ordered by the court. Pages of
19   transcribed deposition testimony or exhibits to depositions that reveal Protected
20   Material may be separately bound by the court reporter and may not be disclosed
21   to anyone except as permitted under this Stipulated Protective Order; and
22          (i) any mediator or settlement officer, and their supporting personnel,
23   mutually agreed upon by any of the parties engaged in settlement discussions
24
25   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
26   PRODUCED IN OTHER LITIGATION
27          If a Party is served with a subpoena or a court order issued in other
28   litigation that compels disclosure of any information or items designated in this

                                                   10
     GILBERT\ STIPULATED PROTECTIVE ORDER
 1   Action as “CONFIDENTIAL,” that Party must:
 2          (a) promptly notify in writing the Designating Party. Such notification
 3   shall include a copy of the subpoena or court order;
 4          (b) promptly notify in writing the party who caused the subpoena or order
 5   to issue in the other litigation that some or all of the material covered by the
 6   subpoena or order is subject to this Protective Order. Such notification shall
 7   include a copy of this Stipulated Protective Order; and
 8          (c) cooperate with respect to all reasonable procedures sought to be
 9   pursued by the Designating Party whose Protected Material may be affected.
10          If the Designating Party timely seeks a protective order, the Party served
11   with the subpoena or court order shall not produce any information designated in
12   this action as “CONFIDENTIAL” before a determination by the court from which
13   the subpoena or order issued, unless the Party has obtained the Designating
14   Party’s permission. The Designating Party shall bear the burden and expense of
15   seeking protection in that court of its confidential material and nothing in these
16   provisions should be construed as authorizing or encouraging a Receiving Party
17   in this Action to disobey a lawful directive from another court.
18
19   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
20   PRODUCED IN THIS LITIGATION
21          (a) The terms of this Order are applicable to information produced by a
22   Non-Party in this Action and designated as “CONFIDENTIAL.” Such
23   information produced by Non-Parties in connection with this litigation is
24   protected by the remedies and relief provided by this Order. Nothing in these
25   provisions should be construed as prohibiting a Non-Party from seeking
26   additional protections.
27          (b) In the event that a Party is required, by a valid discovery request, to
28   produce a Non-Party’s confidential information in its possession, and the Party is

                                               11
     GILBERT\ STIPULATED PROTECTIVE ORDER
 1   subject to an agreement with the Non-Party not to produce the Non-Party’s
 2   confidential information, then the Party shall:
 3                  (1) promptly notify in writing the Requesting Party and the Non-
 4   Party that some or all of the information requested is subject to a confidentiality
 5   agreement with a Non-Party;
 6                  (2) promptly provide the Non-Party with a copy of the Stipulated
 7   Protective Order in this Action, the relevant discovery request(s), and a
 8   reasonably specific description of the information requested; and
 9                  (3) make the information requested available for inspection by the
10   Non-Party, if requested.
11          (c) If the Non-Party fails to seek a protective order from this court within
12   14 days of receiving the notice and accompanying information, the Receiving
13   Party may produce the Non-Party’s confidential information responsive to the
14   discovery request. If the Non-Party timely seeks a protective order, the Receiving
15   Party shall not produce any information in its possession or control that is subject
16   to the confidentiality agreement with the Non-Party before a determination by the
17   court. Absent a court order to the contrary, the Non-Party shall bear the burden
18   and expense of seeking protection in this court of its Protected Material.
19
20   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
21          If a Receiving Party learns that, by inadvertence or otherwise, it has
22   disclosed Protected Material to any person or in any circumstance not authorized
23   under this Stipulated Protective Order, the Receiving Party must immediately (a)
24   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
25   best efforts to retrieve all unauthorized copies of the Protected Material, (c)
26   inform the person or persons to whom unauthorized disclosures were made of all
27   the terms of this Order, and (d) request such person or persons to execute the
28   “Acknowledgment and Agreement to Be Bound” that is attached hereto as

                                              12
     GILBERT\ STIPULATED PROTECTIVE ORDER
 1   Exhibit A.
 2
 3   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 4   PROTECTED MATERIAL
 5          When a Producing Party gives notice to Receiving Parties that certain
 6   inadvertently produced material is subject to a claim of privilege or other
 7   protection, the obligations of the Receiving Parties are those set forth in Federal
 8   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 9   whatever procedure may be established in an e-discovery order that provides for
10   production without prior privilege review. Pursuant to Federal Rule of Evidence
11   502(d) and (e), insofar as the parties reach an agreement on the effect of
12   disclosure of a communication or information covered by the attorney-client
13   privilege or work product protection, the parties may incorporate their agreement
14   in the stipulated protective order submitted to the court.
15
16   12.      MISCELLANEOUS
17          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
18   person to seek its modification by the Court in the future.
19          12.2 Right to Assert Other Objections. By stipulating to the entry of this
20   Protective Order, no Party waives any right it otherwise would have to object to
21   disclosing or producing any information or item on any ground not addressed in
22   this Stipulated Protective Order. Similarly, no Party waives any right to object on
23   any ground to use in evidence of any of the material covered by this Protective
24   Order.
25          12.3 Filing Protected Material. A Party that seeks to file under seal any
26   Protected Material must comply with Local Civil Rule 79-5. Protected Material
27   may only be filed under seal pursuant to a court order authorizing the sealing of
28   the specific Protected Material at issue. If a Party’s request to file Protected

                                               13
     GILBERT\ STIPULATED PROTECTIVE ORDER
 1   Material under seal is denied by the court, then the Receiving Party may file the
 2   information in the public record unless otherwise instructed by the court.
 3
 4   13.     FINAL DISPOSITION
 5          After the final disposition of this Action, as defined in paragraph 4, within
 6   60 days of a written request by the Designating Party, each Receiving Party must
 7   return all Protected Material to the Producing Party or destroy such material. As
 8   used in this subdivision, “all Protected Material” includes all copies, abstracts,
 9   compilations, summaries, and any other format reproducing or capturing any of
10   the Protected Material. Whether the Protected Material is returned or destroyed,
11   the Receiving Party must submit a written certification to the Producing Party
12   (and, if not the same person or entity, to the Designating Party) by the 60 day
13   deadline that (1) identifies (by category, where appropriate) all the Protected
14   Material that was returned or destroyed and (2) affirms that the Receiving Party
15   has not retained any copies, abstracts, compilations, summaries or any other
16   format reproducing or capturing any of the Protected Material. Notwithstanding
17   this provision, Counsel are entitled to retain an archival copy of all pleadings,
18   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
19   correspondence, deposition and trial exhibits, expert reports, attorney work
20   product, and consultant and expert work product, even if such materials contain
21   Protected Material. Any such archival copies that contain or constitute Protected
22   Material remain subject to this Protective Order as set forth in Section 4
23   (DURATION).
24   //
25   //
26   //
27   //
28


                                              14
     GILBERT\ STIPULATED PROTECTIVE ORDER
 1   14.    VIOLATION
 2   Any violation of this Order may be punished by appropriate measures including,
 3   without limitation, contempt proceedings and/or monetary sanctions.
 4
 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6   DATED: __October 16, 2020_____________
 7   _____/s/ Melanie T. Partow______________
 8   Melanie T. Partow2
 9   UCI Civil Rights Litigation Clinic
10   Attorneys for Plaintiffs
11
12   DATED: ___October 16, 2020_____________
13   ____/s/ John Burton_____________________
14   John Burton
15   Attorneys for Plaintiffs
16
17   DATED:__October 16, 2020______________
18   ____/s/ Emily Suhr______________________
19   Emily Suhr
20   Attorneys for Defendants
21
22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23
24
     DATED: October 20, 2020                _________________________________
25                                          HON. ROZELLA A. OLIVER
26                                          United States Magistrate Judge
27
28
     2
      As the filer of this Stipulated Protective Order, I attest that John Burton and
     Emily Suhr concur in the content of the Stipulation and have authorized its filing.
                                              15
     GILBERT\ STIPULATED PROTECTIVE ORDER
 1                                          EXHIBIT A
 2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4   I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on [date] in the case of ___________ [insert formal name of the case and the
 9   number and initials assigned to it by the court]. I agree to comply with and to be
10   bound by all the terms of this Stipulated Protective Order and I understand and
11   acknowledge that failure to so comply could expose me to sanctions and punishment
12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
13   any information or item that is subject to this Stipulated Protective Order to any
14   person or entity except in strict compliance with the provisions of this Order. I
15   further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for enforcing the terms of this Stipulated Protective
17   Order, even if such enforcement proceedings occur after termination of this action.
18   I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25
26   Printed name: _______________________________
27
28   Signature: __________________________________

                                              16
     GILBERT\ STIPULATED PROTECTIVE ORDER
